Citation Nr: 1325687	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  10-09 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which granted service connection for PTSD and assigned an initial 10 percent evaluation.  In the February 2010 Statement of the Case (SOC), the RO assigned an initial 30 percent evaluation.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran's PTSD manifests as no more than occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for an initial 70 percent disability evaluation for PTSD have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. 

The Veteran originally received VCAA notice in December 2008.  VA has satisfied its duty to notify by issuing the pre-adjudication notice letter in December 2008.  It advised the Veteran of what evidence was required to substantiate a service connection claim, and of his and VA's respective duties for obtaining evidence.  It provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and the reports of VA examination in June 2009.

The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012). 

Increased Evaluation Claim 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2012).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

PTSD is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125.  

A 30 percent rating is warranted for PTSD when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130 (2012).  

The next higher rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

The next higher rating of 70 percent is warranted when there is occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to symptoms such as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102, Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran began receiving private treatment for PTSD from Dr. E. H. in January 2009.  In a January 2009 letter to VA, Dr. E. H. stated that the Veteran had been diagnosed with PTSD and dysthymic disorder and had a GAF score of 35.  Dr. E. H. stated that the Veteran was "moderately" compromised in his ability to sustain social and work relationships.  Dr. E. H. explained that the Veteran reported nightmares two to three times per week which caused him to awaken in a panic that lasted for 30 minutes, and he had panic attacks three to four times per week.  He reported getting four hours of sleep per night.  He complained of intrusive thoughts, being easily startled, and rarely socializing with his family and friends.  He had auditory hallucinations of people calling his name or cars driving near his house two to five times per week.  He had visual hallucinations of shadows moving two to five times per week.  Dr. E. H. found that the Veteran's recent memory was "severely impaired, so he cannot remember what he reads, and he gets lost when traveling."  His working memory was also "100 [percent] impaired."  He also felt anger, fear, and sadness without understanding why approximately 25 percent of the time, which Dr. E. H. stated "indicates his prefrontal cortex is dysfunctional."  Dr. E. H.'s January 2009 letter provides probative evidence in support of the Veteran's claim.

The treatment records from Dr. E. H. also discuss the Veteran's symptoms.  The January 2009 treatment record was summarized by Dr. E. H.'s January 2009 letter.  In March 2009, the Veteran complained of nightmares once or twice per week, flashbacks three to four times per week, panic attacks three to four times per week lasting for two to five minutes, having night sweats four to five times a week, and waking three or four times per night.  He also reported getting five hours of sleep per night, being easily startled, having intrusive thoughts, and rarely socializing.  He stated that he always felt agitated, worried, and had racing and jumping thoughts.  Approximately 75 percent of the time he felt depressed and angry.  Approximately 50 percent of the time he felt hopeless and had mood swings.  Approximately 25 percent of the time he felt anger, sadness, and fear out of the blue, felt helpless, or had suicidal ideation.  He reported rare loss of energy and never having a decrease of interest or crying spells.  He reported audiovisual hallucinations of hearing his name called, cars driving, footsteps in his house, shadows moving, and seeing animals.  Dr. E. H. assigned a GAF score of 35.  

In April 2009, the Veteran reported an increase in nightmares: he had them three to four times per week.  He reported a decrease in flashbacks; they occurred five to six times per month.  He denied having panic attacks.  He reported having the same audiovisual hallucinations as he did in March 2009.  He stated that 75 percent of the time, he felt sadness, depression, and worry.  Approximately 50 percent of the time, he felt anger, fear, had mood swings, racing thoughts, and jumping thoughts.  Approximately 25 percent of the time, he had a decreased energy and interest level; he felt agitated, angry, helpless, hopeless, and suicidal.  He denied crying spells.  Dr. E. H. assigned a GAF score of 35.  

In June 2009, the Veteran reported nightmares once per week, flashbacks twice per week, and night sweats once per week.  He got five to six hours of sleep each night and woke three to four times per night.  He denied panic attacks.  He reported the same audiovisual hallucinations as in previous reports.  He reported that approximately 50 percent of the time, he had decreased energy, felt agitated, angry, hopeless, helpless, worried, and had mood swings, racing thoughts, and jumping thoughts.  Approximately 25 percent of the time, he felt anger, sadness, fear, and depression; had a decreased interest level, felt suicidal. He denied crying spells.  Dr. E. H. assigned a GAF score of 40.  

The treatment records from Dr. E. H. provide probative evidence in support of the Veteran's increased rating claim.  

The Veteran underwent a VA fee-based examination in June 2009.  He reported chronic sleep disturbance with early waking, nightmares every other night, and daily intrusive thoughts.  He stated that loud noises triggered flashbacks.  He avoided media depicting combat.  He had lost interest in hunting.  He felt withdrawn and mainly socialized with his family.  He had "some" thoughts of suicide but never acted on them.  He reported being startled easily and having problems concentrating.  He stated that he had been married to his current spouse for over 30 years.  

Upon examination, the examiner found that the Veteran was a reliable historian.  He was fully oriented, had good hygiene, and demonstrated appropriate behavior.  He had a flat affect and his mood was depressed and anxious.  His depression was "near continuous," but it "[did] not affect his ability to function independently."  His speech, thought content, judgment, insight, and memory were all normal.  His concentration, attention, and ability to focus were impaired.  He was easily distractible.  He reported panic attacks twice a week that lasted for four to five minutes.  He also reported "ill-formed" audiovisual hallucinations of hearing someone call his name or noises outside.  The examiner noted that hallucinations "were not evident during the examination."  He did not have obsessive rituals.  The examiner noted that Dr. E. H. assigned a GAF score of 35.  The examiner instead assigned a GAF score of 50 and noted that the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas such as work, school, family, relationships, judgment, thinking and mood.  He concluded that this was because of depression, anxiety, suspiciousness, panic attacks, chronic sleep impairment, flattened affect, and suicidal ideation.  The findings of the June 2009 examiner provide probative evidence in support of the Veteran's claim. 

The Veteran has not submitted lay evidence in support of his claim.  In July 2009, his representative argued that the RO did not properly consider Dr. E. H.'s January 2009 letter.  The representative argued that because Dr. E. H. is the Veteran's treating psychiatrist, his opinion should be afforded more probative weight than the opinion of the VA fee-based examiner.  There is no "treating physician rule" under VA law, whereby additional evidentiary weight is presumptively afforded to the opinion of a physician who treats the Veteran.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The Veteran's disability picture more closely approximates the criteria for a 70 percent evaluation for PTSD.  The VA fee-based examiner assigned a GAF score of 50, indicating serious symptoms.  Dr. E. H. assigned GAF scores of 35 and 40, indicating some impairment in reality testing or major impairment in several areas such as work, school, family relations, judgment, thinking, or mood.  

With the exception of his June 2009 appointment with Dr. E. H., the Veteran has consistently reported having panic attacks at least once a week.  The record shows that his ability to concentrate is impaired and that he forgets what he was reading and gets lost.  He has consistently displayed flattened affect.  These symptoms support the grant of a 50 percent evaluation.  

However, in addition to the symptoms discussed above, he has also consistently reported experiencing audiovisual hallucinations two to five times per week.  The VA-fee based examiner noted that the Veteran experiences near-constant depression and suicidal ideation.  Further, Dr. E. H. found that the Veteran's prefrontal cortex was dysfunctional because he frequently experienced feelings of anger, sadness, or fear without understanding why.  Lastly, the VA examiner specifically found that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, which is the definition of a 70 percent evaluation for a psychiatric disorder.  

Resolving all doubt in favor of the Veteran, an initial 70 percent disability evaluation for PTSD is granted.  38 C.F.R. §§ 4.7.

The Veteran's disability picture does not more closely approximate the criteria for a 100 percent evaluation.  The evidence does not show that the Veteran has ever had impaired thought processes or communication, inappropriate behavior, been a danger to himself or others, been disoriented, or has memory loss severe enough that the is unable to remember names of relatives or his own name.  Dr. E. H. and the VA fee-based examiner both found that he is capable of performing his activities of daily living.  He has not reported delusions.  Although he has complained of persistent hallucinations, the remainder of his symptoms do not more closely approximate the criteria for a 100 percent evaluation.  38 C.F.R. § 4.130.  

The Veteran's symptoms from PTSD have not met the criteria for a rating in excess of 70 percent at any time since the effective date of his award, so the Board may not stage his rating. Fenderson, 12 Vet. App. at 125-26. 

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's PTSD are contemplated by the schedular criteria in the General Rating Formula for Mental Disorders; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the Veteran reported working at a yarn company for over thirty years and stated in June 2009 that he was employed as an assistant supervisor.  There is no evidence of record showing that he has stopped working since then.  Therefore, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

An initial 70 percent disability evaluation for PTSD is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


